Citation Nr: 1712067	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-08 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a left leg disability.  

3.  Entitlement to service connection for carpal tunnel syndrome (CTS) in the left upper extremity.  

4.  Entitlement to service connection for carpal tunnel syndrome (CTS) in the right upper extremity.  

5.  Entitlement to service connection for asthma.  

6.  Entitlement to service connection for allergic rhinitis.  

7.  Entitlement to service connection for headaches.  

8.  Entitlement to service connection for chest pain.  

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).    

10.  Entitlement to an increased rating in excess of 10 percent for left side temporomandibular joint (TMJ) disorder.   


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to September 1987, and from April 1989 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In June 2011, the Veteran testified before the AOJ during a personal hearing.  A transcript of the hearing has been included in the record.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board hearing in her April 2011 VA Form 9, which appealed the AOJ's denial of service connection for a left shoulder disability, left leg disability, CTS in the right and left upper extremities, asthma, allergic rhinitis, chest pain, and an acquired psychiatric disorder.  

Similarly, in the November 2015 VA Form 9, the Veteran appealed the AOJ's denial of service connection for headaches, as well as the denial of a rating in excess of 10 percent for TMJ.  The Veteran again indicated that she wanted to appear before the Board via a videoconference hearing.  

However, no hearing has been scheduled.  There is nothing in the record to indicate that the Veteran has been properly notified of a scheduled hearing date and time, or has withdrawn her request for a Board videoconference hearing.  Since the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the Baltimore, Maryland Regional Office.  Appropriate notification should be given to the Veteran and her attorney, if any, and such notification should be documented and associated with the electronic folder.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

